Citation Nr: 0205975	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  98-13 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, currently diagnosed as a bipolar 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to October 
1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claims on appeal.

As a matter of clarification, the Board notes that the RO 
initially denied the veteran's claim for PTSD by decision 
dated in March 1993.  In May 1995, the veteran submitted an 
Application for Compensation, which the RO considered another 
claim for entitlement to service connection for PTSD, which 
was denied by rating decision dated in January 1998 on the 
basis that new and material had not been submitted to reopen 
the claim.  She indicated her disagreement with that decision 
and a statement of the case was issued, followed by a timely 
substantive appeal.  Therefore, it appears that the issue of 
entitlement to service connection for PTSD on the basis of 
new and material evidence is ready for appellate review.

However, at essentially the same time that the claim for PTSD 
was being developed, the veteran submitted correspondence 
dated in October 1993, which the RO considered a claim for a 
"mental disorder."  By rating decision dated in October 
1994, the RO denied the claim.  Of note, the RO referenced 
the veteran's assertion regarding PTSD in the October 1994 
rating action.  Subsequently, the RO apparently considered 
correspondence from the veteran dated in 1995 as a notice of 
disagreement on the claim for a "mental disorder" and 
issued a supplemental statement of the case in August 1998, 
recharacterizing the issue as a "nervous disorder, to 
include PTSD."  

By decision dated in December 1999, the Board, among other 
things, recharacterized the issue as an "acquired 
psychiatric disorder" and remanded the issue for further 
development.  In the same decision, the Board also remanded 
the issue of entitlement to service connection for a low back 
disorder to the RO for application of new law.  As the Board 
finds that the veteran is entitled to service connection for 
her currently-diagnosed bipolar disorder and separately that 
the weight of the evidence fails to show a diagnosis of PTSD, 
the psychiatric disabilities will be discussed separately.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Service medical records reflect several hospitalizations 
for psychiatric symptomatology and various diagnoses.

3.  Post-service medical evidence indicates that the 
veteran's current psychiatric complaints, diagnosed as a 
bipolar disorder, were the continuation of a long-standing 
pattern of behavior started during military service.

4.  The RO denied the veteran's claim for PTSD by decisions 
dated in March 1993 and October 1994.

5.  The RO's October 1994 decision represents the last final 
disallowance of entitlement to service connection for PTSD on 
any basis.

6.  The RO initially denied the veteran's claim for a low 
back disorder by decisions dated in January and February 
1992.  Thereafter, the RO found that new and material 
evidence had not been submitted to reopen a claim for a low 
back disorder in March 1993.  The RO's March 1993 decision 
represents the last final disallowance of entitlement to 
service connection for a low back disorder on any basis.  

7.  Thereafter, the veteran filed claims for entitlement to 
service connection for PTSD and a low back disorder on the 
basis of new and material evidence.

8.  VA psychiatric and orthopedic examinations dated in 
November 2000 bear directly and substantively on the matters 
under consideration and are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claims for new and material evidence.

9.  Neither the pre-amendment or amended diagnostic/stressor 
criteria for PTSD is more favorable to the veteran and both 
will be considered.

10.  The weight of the medical evidence shows no current 
diagnosis of PTSD.

11.  The weight of the medical evidence shows an normal 
lumbosacral spine and no known cause of the veteran's current 
low back complaints. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, an acquired psychiatric disability, currently 
diagnosed as a bipolar disorder, was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  The evidence submitted subsequent to the RO's decisions 
denying the claims of entitlement to service connection for 
PTSD and for a low back disorder is new and material and the 
claims have been reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

3.  PTSD was not incurred in or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

4.  A low back disorder was not incurred in or aggravated 
during the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that she is entitled to service 
connection for an acquired psychiatric disorder because she 
was hospitalized on three occasions in service and has 
continued to experience psychiatric symptomatology.  Further, 
she contends that her current low back pain began during 
military service.

I.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder,
Currently Diagnosed as a Bipolar Disorder

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that the veteran was 
hospitalized on several occasions for psychiatric 
symptomatology, variously diagnosed as decompensated 
personality disorder, not otherwise specified, rule-out 
schizophreniform disorder, rule-out affective disorder, 
bipolar, rule-out delusional paranoid disorder, persecutory 
in nature, brief reactive psychosis, personality disorder 
with borderline paranoid traits, passive-aggressive 
personality disorder, adjustment disorder with mixed 
disturbance of mood and conduct, and rule-out bipolar 
disorder.

Post-service evidence reflects that the veteran underwent a 
VA examination in December 1993.  At that time, the examining 
physician noted that the military records indicated a problem 
of classification and that the veteran's disorder did not 
classify easily.  He recognized that there was considerable 
emotional instability during service, but indicated that it 
was of a transient nature.  He acknowledged that there was an 
in-service suggestion of schizophrenia or a personality 
problem, or both; however, was reluctant to diagnosis a 
schizophrenic disorder without more evidence, and instead 
offered atypical dissociative disorder as an impression.  He 
specifically noted that the diagnosis was not PTSD.  In a 
second VA examination, in February 1996, the same examining 
physician noted a diagnosis of bipolar disorder, which had 
been entered at a private hospital in August 1995, but 
indicated that PTSD was not found.  Several VA examiners have 
described the veteran as "strange."  

In November 2000, a VA examination was undertaken to 
specifically address the issue of the veteran's in-service 
symptoms with her current complaints.  After interviewing the 
veteran and conducting an extensive review of the claims 
file, the examiner addressed the issue of whether the 
veteran's in-service diagnosis of a passive-aggressive 
personality disorder matured into a chronic disorder and 
noted that the answers the veteran offered "seem to indicate 
that she continues to have [a] longstanding pattern of anger 
. . . ."  He indicated that the veteran "continues to 
function at a marginal level" with the help of daily Lithium 
and "continues to perceive the world as hostile and tends to 
keep old grudges alive."  The final diagnosis was bipolar 
disorder, severe and chronic with psychotic symptoms.

Based on the evidence above, the Board is of the opinion that 
the evidence is in relative equipoise as to whether the 
veteran's psychiatric disability, currently diagnosed as a 
bipolar disorder, were incurred while she was on active duty 
service.  There is uncontroverted evidence of abnormal 
behavior in-service, although she was diagnosed with, among 
other things, a personality disorder at that time.  
Nonetheless, post-service medical evidence characterizes her 
current behavior as a continuation of her previous behavior.  
As she is now clearly diagnosed with a bipolar disorder, the 
Board finds that reasonable doubt should be resolved in favor 
of the veteran and service connection for an acquired 
psychiatric disorder, currently diagnosed as a bipolar 
disorder is, accordingly, granted. 

Whether New and Material Evidence Has Been Submitted to 
Reopen 
a Claim of Entitlement to Service Connection

The Board notes that unappealed rating decisions are final 
with the exception that a claim may be reopened by submission 
of new and material evidence.  However, when an appellant 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2001); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Entitlement to Service Connection for PTSD

Historically, the veteran filed an initial claim for PTSD in 
October 1992, which was denied by the RO in March 1993.  She 
filed the current claim for PTSD in May 1995, which was again 
denied by rating decision dated in January 1998.  This appeal 
is before the Board from the veteran's unsuccessful attempt 
to reopen her claim for entitlement to service connection for 
PTSD based on additional evidence.  

After a review of the evidence, the Board finds that the 
veteran's claim should be reopened.  Of note, a November 2000 
VA psychiatric examination was undertaken for the purpose of 
specifically addressing the veteran's psychiatric 
symptomatology.    Because the VA examination focused on the 
veteran's current complaints, the Board is of the opinion 
that it bears directly and substantively on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  As such, the claim is reopened.

Having determined that the veteran's claim should be 
reopened, the Board will now turn to a de novo review.  As 
the statement and supplemental statement of the case 
addressed the standards for a service-connection claim, the 
Board can proceed with its review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Nonetheless, based on the evidence outlined below, it is the 
decision of the Board that the veteran's claim for 
entitlement to service connection for PTSD must fail on the 
merits.  

During the pendency of this claim, the applicable rating 
criteria for service connection for PTSD, 38 C.F.R. § 
3.304(f), was amended on June 18, 1999, and made effective to 
March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f) (2001)).  Although the new 
regulation purports to essentially restate the three 
essential elements previously in effect, the Board finds that 
due to the timing of the veteran's claim the new provisions 
are applicable in this instance.

By way of background, under the old or pre-amendment 
regulations, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  Under the 
new regulations, service connection for PTSD requires (i) 
medical evidence diagnosing PTSD, (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2001).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the Veterans Claims 
Court held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be 
presumed . . . to have been made in accordance with the 
applicable DSM [Diagnostic and Statistical Manual of Mental 
Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, the 
Veterans Claims Court concluded that "under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2001).  The Veterans Claims Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(d), (f) (2001); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

The Board also notes that 38 CFR 3.304(f) was recently 
amended, effective March 7, 2002, with regard to the type of 
evidence that may be relevant in corroborating a veteran's 
statement regarding the occurrence of a stressor in claims 
for service connection for PTSD resulting from personal 
assault.  Of note, the amended regulation requires that VA 
not deny PTSD claims based on personal assault without first 
advising claimants that evidence from sources other than the 
veteran's service records may help prove the stressor 
occurred.  However, because the Board finds that the weight 
of the evidence does not support a diagnosis of PTSD, the 
amended regulations as to stressor development are not 
applicable in this instance.

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (2001).  In 
this case, the Board is particularly persuaded by the medical 
evidence that that the veteran's psychiatric symptomatology 
is not related to PTSD.  Of note, while service medical 
records offer multiple diagnoses for the veteran's various 
psychiatric symptoms, no military physician indicated or even 
suggested that a diagnosis of PTSD was appropriate.  
Therefore, despite clear psychiatric treatment in-service, 
there was no evidence of a diagnosis of PTSD.

Further, in an April 1994 addendum to a VA examination, the 
examiner specifically reflected that the veteran's symptoms 
were not consistent with PTSD.  Moreover, in early 1995, she 
sought treatment for the first time to the Mental Health 
Clinic because a man had harassed her at work.  The initial 
clinical assessment was schizoaffective disorder.  She was 
also diagnosed at that time with a questionable borderline 
personality disorder.  Again, no diagnosis of PTSD was made.

In 1995, the veteran underwent psychological screening for 
the PTSD outpatient treatment program.  However, testing 
results showed only an increase in her mania scale but no 
significant depression.  The clinical psychologists noted no 
significant psychopathology and reported that nothing that 
would explain the veteran's physical symptoms except possible 
fatigue resulting from hypomanic lifestyle.  There was no 
diagnosis of PTSD associated with psychological testing.  In 
addition, in an August 1995 private hospitalization, the 
veteran related a history of having post traumatic stress; 
nonetheless, the final diagnoses included bipolar disorder 
(addressed below) and a personality disorder, not otherwise 
specified.  Notwithstanding her assertion of post traumatic 
stress, there was no diagnosis made of PTSD.  Moreover, in a 
February 1996 VA examination, she again related a history of 
post traumatic stress but, after a review of the claims file 
and a mental status examination, the examiner specifically 
concluded that PTSD was not found.  The final diagnosis was 
bipolar disorder.

In support of her claim, the veteran submitted two letters 
dated in March 1998 from the co-leaders of the Women's Sexual 
Trauma Group at the VA Medical Center and Vet Center 
essentially confirming that the veteran had been a member of 
the group since 1997.  The purpose of the group was to 
address trauma arising from sexual harassment or abuse in the 
military and related issues.  The staff psychologist noted 
that from information obtained in the group sessions and in 
one private session, she had diagnosed the veteran with PTSD 
and that the veteran was working on resolving traumatic 
memories, depression, anger control, and developing 
relationships.  The sexual trauma counselor noted that the 
veteran had been receiving counseling for PTSD directly 
related to sexual abuse during military service.  She 
concluded that the veteran met the diagnostic criteria for 
PTSD and evidenced significant social and vocational 
disability due to symptomatology.

While recognizing that the veteran has been diagnosed with 
PTSD at the Vet Center, the Board places less probative 
weight on this evidence as the critical elements of a 
diagnosis of PTSD, most fundamentally those concerning the 
existence of a stressor or stressors, appear to be based 
wholly upon statements of history provided by the veteran.  
The Board, however, is not bound to accept such statements 
simply because treating medical providers have done so.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190, reconsideration denied, 1 Vet. 
App. 406 (1991).  Further, the Board is less inclined to 
accept a single diagnosis of PTSD as it contradicts the great 
weight of medical evidence showing no diagnosis of PTSD.  
Given the absence of a diagnosis of PTSD in service, multiple 
post-service VA examinations specifically finding no 
diagnosis of PTSD, and outpatient psychological testing 
showing no diagnosis of PTSD, the Board finds that the great 
weight of evidence fails to support a diagnosis of PTSD and 
the veteran's claim must be denied.

In sum, service connection for PTSD requires three elements:  
(1) a current, clear medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Since a preponderance of the 
evidence is against a finding that the veteran has a 
diagnosis of PTSD, the Board need not reach the issues 
concerning the existence of a stressor or stressors or the 
question of a medical nexus.  

Entitlement to Service Connection for a Low Back Disorder

Historically, the veteran filed an initial claim for a low 
back disorder in October 1991, shortly after service 
separation, which was denied by the RO in January and 
February 1992.  She filed another claim for a back disorder 
in October 1992, which was again denied by rating decision 
dated in March 1993.  In 1995, she filed the current claim.  
This appeal is before the Board from the veteran's 
unsuccessful attempt to reopen her claim for entitlement to 
service connection for a low back disorder based on 
additional evidence.  

After a review of the evidence, the Board finds that the 
veteran's claim should be reopened.  Of note, a November 2000 
VA examination related a history of low back pain and 
attempted to establish an etiology and clarify the veteran's 
diagnosis.  Because the VA examination focused on the cause 
of the veteran's current low back complaints, the Board is of 
the opinion that it bears directly and substantively on the 
matters under consideration and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  As such, the claim is reopened.

Having determined that the veteran's claim should be 
reopened, the Board will now turn to a de novo review.  As 
the statement and supplemental statement of the case 
addressed the standards for a service-connection claim, the 
Board can proceed with its review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Nonetheless, based on the evidence outlined below, it is the 
decision of the Board that the veteran's claim for 
entitlement to service connection for a low back disorder 
must fail on the merits.  

First, although the veteran contends that her current 
complaints of low back pain began in service, the Board finds 
that this is not supported by the medical evidence.  Service 
medical records indicate that she sought treatment for a four 
day history of low back pain in June 1990 after lifting a 
foot locker.  She denied radiation, paresthesia, and 
weakness.  The clinical assessment was mechanical low back 
pain.  In her Report of Medical History, she self-reported, 
among other things, recurrent back pain; however, the August 
1991 service separation examination showed that the clinical 
evaluation of the spine was normal. 

The Board is inclined to place significant probative weight 
on the evidence showing an absence of a chronic low back 
disorder in service.  Of note, while she apparently fell and 
injured her back in June 1990, there was no specific 
diagnoses which related to a low back disability, except for 
mechanical low back pain.  Moreover, there were no other 
complaints, treatment, or diagnoses related to a low back 
disorder during her remaining period of service, some 16 
months after the injury.  In addition, there is no evidence 
of a chronic low back disorder in-service as shown by a 
normal clinical evaluation of the veteran's spine at the time 
of discharge.  Therefore, the Board finds no in-service 
evidence of a chronic low back disorder.

Next, the Board finds no evidence of a current post-service 
chronic back disorder, which can be related to military 
service.  Significantly, in the first VA examination 
undertaken in November 1991, within one month of discharge, 
the veteran noted a history of hurting her back when moving 
some wall lockers but denied any symptoms related to a low 
back disorder at that time.  Carriage, posture and gait were 
normal.  She denied pain, and there was no malalignment but 
some mild spasm.  The final diagnosis was history of low back 
strain.  

There is no other evidence of low back complaints until a 
February 1996 VA general medical examination undertaken after 
the veteran filed the current claim.  At that time, she 
related some problems with her lower back, which she 
attributed to arthritis.  She walked with a normal gait and 
posture.  An X-ray of the lumbosacral spine was essentially 
normal.  After a physical examination, the diagnoses included 
history of low back pain syndrome.  However, there is no 
suggestion that her symptoms were related to an in-service 
injury some six years previously.

Outpatient treatment records show that the veteran sought 
treatment for a four month history of back pain in September 
1997.  In October 1997, she reported on and off back pain.  
Mild scoliosis in the thoracic and lumbar spines was noted.  
An X-ray report showed a mild dextroconvex lumbar convex 
scoliosis but the vertebral architecture appeared within 
normal limits.  She complained of back pain in November 1997 
and again in December 1997 after "cutting hair all day."  
Nonetheless, the Board finds that this evidence cannot 
establish entitlement to service connection as there was no 
reference to military duty and the clinical assessment was 
scoliosis and low back pain. 

The Board is also persuaded by a November 2000 VA examination 
undertaken specifically to address the diagnosis and etiology 
of the veteran's low back complaints.  At that time, she 
reported that she slipped and fell in-service while fixing up 
lockers and landed on her back.  She complained of on-and-off 
pain with radiation into both lower extremities.  She related 
that she was told she needed an operation based on a test she 
could not recall.  After a physical examination, positive 
only for straight leg raises, the examiner noted that X-rays 
of the lumbar spine were normal.  In an addendum report, the 
examiner also reported that an MRI was negative of the lumbar 
spine.  The examiner opined that the veteran had a chronic 
recurrent low back pain which had "no obvious cause."  He 
noted that there was no involvement of the disks or any other 
structures in the veteran's back and recommended completely 
conservative treatment.  

Because the examiner was aware of the veteran's reported in-
service back injury, had access to the claims file, and 
examined the veteran, the Board assigns significant probative 
weight to the medical opinion.  Further, notwithstanding the 
veteran's assertions to the contrary, the examiner concluded 
that there was "no obvious cause" for the veteran's 
complaints.  As such, it is reasonable for the Board to 
conclude, based on that opinion, that the in-service injury 
was not the cause.  

The Board has also considered the statements and sworn 
testimony of the veteran.  Specifically, in a March 1998 
personal hearing, she testified that she injured her back 
during service and slipped down the steps as she was moving.  
She noted she was given Ibuprofen and Tylenol with codeine 
for pain and was off work for three days.  She indicated that 
she continued to complain of pain and was given Ibuprofen and 
used a back brace.  She noted that the pain and spasm came 
and went and that she may need to have surgery.

After considering this testimony, the Board notes that the 
veteran does not have the medical expertise to clinically 
establish that her current complaints resulted from an injury 
during active military duty.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Despite her testimony, the service medical 
records are negative for complaints, treatment, or diagnosis 
of a chronic low back disorder.  The mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate her current 
complaints with an event or incurrence while in service, will 
not support the claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Consequently, her statements alone, without 
some form of objective corroboration are not deemed to be 
probative.  

Given that there was no evidence of a chronic low back 
disorder in service, no complaints related to the veteran's 
low back for several years after discharge, and the recent 
opinion by a VA examiner that there was no known cause of her 
low back complaints, the Board is compelled to deny the 
veteran's claim.  For all these reasons, the veteran's claim 
for entitlement to service connection for a low back disorder 
is denied.

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  Next, the veteran requested and received a 
personal hearing before the RO.  In addition, the issues were 
the subject of a Board remand in December 1999.  Moreover, 
she underwent recent VA examinations specifically to address 
the issues on appeal.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disability, currently diagnosed as a 
bipolar disorder, is granted.

New and material evidence having been submitted, the claims 
for entitlement to service connection for PTSD and for a low 
back disorder are reopened and the appeal is granted to this 
extent. 

The claim for entitlement to service connection for PTSD is 
denied on the merits.

The claim for entitlement to service connection for a low 
back disorder is denied on the merits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

